Guy, J.
(concurring) — I concur. I write separately to express my concern over the confusion wrought by this *572court’s opinion in Berg v. Hudesman, 115 Wn.2d 657, 801 P.2d 222 (1990). I agree with the theory expressed in Berg, i.e., that the meaning of words in a contract cannot always be determined without reference to the context in which they were written. However, when a written, integrated contract, considered as a whole, is clear and unambiguous on its face, I would hold that extrinsic evidence is not admissible for the purpose of showing that the contract does not reflect the intent of the parties. "It is the duty of the court to declare the meaning of what is written, and not what was intended to be written.” J.W. Seavey Hop Corp. v. Pollock, 20 Wn.2d 337, 349, 147 P.2d 310 (1944), quoted with approval in Berg, at 669. See also Lynott v. National Union Fire Ins. Co., 123 Wn.2d 678, 697, 871 P.2d 146 (1994) (Guy, J., dissenting); Swanson v. Liquid Air Corp., 118 Wn.2d 512, 550, 826 P.2d 664 (1992) (Andersen, J., concurring).
Durham, C.J., concurs with Guy, J.